1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA

8

9     MICHAEL FRIES,                                     Case No. 1:18-cv-00652-LJO-SKO (PC)
10                       Plaintiff,                      ORDER TO SHOW CAUSE WHY THE
                                                         ACTION SHOULD NOT BE DISMISSED
11            v.                                         FOR PLAINTIFF’S FAILURE TO
                                                         COMPLY WITH THE COURT’S ORDER
12    SCOTT KERNAN, et al.,                              AND FOR FAILURE TO STATE A CLAIM
13                       Defendants.                     (Docs. 1, 11, 20)
14                                                       TWENTY-ONE (21) DAY DEADLINE
15

16          Plaintiff, Michael Fries, is a state prisoner proceeding pro se and in forma pauperis in this

17   civil rights action pursuant to 42 U.S.C. ' 1983. On December 5, 2018, the Court issued the First

18   Screening Order, finding that Plaintiff failed to state any cognizable claims and granting Plaintiff

19   leave to file an amended complaint. (Doc. 11.) Instead of filing an amended complaint, Plaintiff

20   filed a motion seeking the appointment of counsel, which was denied without prejudice. (Docs.

21   13, 14.) On February 22, 2018, Plaintiff filed a motion objecting to the order denying his motion

22   for appointment of counsel which was construed as a motion for reconsideration. (Docs. 15, 16.)

23   The order denying Plaintiff’s motion for reconsideration gave Plaintiff thirty days to file a first

24   amended complaint or other response to the First Screening Order. (Doc. 16.) This deadline

25   passed on April 13, 2019, without a response from Plaintiff. (Id.)

26          Plaintiff filed a notice of appeal of the District Court’s order denying his motion for

27   reconsideration of the order denying his request for appointment of counsel. (Doc. 17.) Because

28   no appeal lies from an order denying a motion for appointment of counsel, Wilborn v.
                                                        1
1    Escalderon, 789 F.2d 1328, 1330 (9th Cir. 1986), the Court retains jurisdiction over this action.

2    As such, Plaintiff was granted one final extension of time to file an amended complaint or other

3    response to the First Screening Order. (Doc. 20.) The extension of time has passed without

4    Plaintiff having filed an amended complaint or other response.

5             The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or

6    of a party to comply with . . . any order of the Court may be grounds for the imposition by the

7    Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.

8    “District courts have inherent power to control their dockets,” and in exercising that power, a

9    court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of

10   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,

11   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to

12   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

13   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

14   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

15   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

16   prosecute and to comply with local rules).

17            Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the

18   date of service of this order why the action should not be dismissed for both his failure to state a

19   claim and to comply with the Court’s order; alternatively, within that same time, Plaintiff may file

20   a first amended complaint or a notice of voluntary dismissal.

21
     IT IS SO ORDERED.
22

23   Dated:     June 2, 2019                                        /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
